                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                CASE NO: 18-cv-20715-DPG

JESUS A. GARCIA,

       Plaintiff,
v.

MIAMI-DADE COUNTY,
MANUEL C. PERNAS,
MARCUS SAIZ DE LA MORA,
ERIC A. RODRIGUEZ,
MICHAEL P. MURAWSKI,
STEVEN G. ENGELMEYER,
MIGUEL POSTELL, CARLA LLOYD,
AND AFSCME, LOCAL 199,

       Defendants.
                                            /

                                            ORDER

       THIS CAUSE comes before the Court upon Defendants Miami-Dade County, Marcus

Saiz De La Mora, Manuel C. Pernas, Eric A. Rodriguez, Michael P. Murawski, Steven G.

Engelmeyer, Miguel Postell, Carla Lloyd, and American Federation of State County and

Municipal Employee, Local 199’s Joint Motion to Dismiss Amended Complaint. [ECF No. 19].

The Court has reviewed the Motion, the parties’ briefs, and is otherwise fully advised. For the

reasons that follow, the Motion is GRANTED.

       Plaintiff’s Complaint [ECF No. 1] suffers from two fatal flaws. First, the Complaint is a

shotgun pleading. A district court has the obligation to identify and dismiss a shotgun pleading.

See Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1126-27 (11th Cir. 2014). Recently, the

Eleventh Circuit outlined four types of these pleadings, all of which require amendment because

they fail to give the defendants adequate notice of the claims against them and the grounds upon
which each claim rests. Weiland v. Palm Beach Cnty. Sheriffs Office, 792 F.3d 1313, 1323 (11th

Cir. 2015). One type is a complaint that “commit[s] the mortal sin of containing multiple counts

where each count adopts the allegations of all preceding counts, causing each successive count to

carry all that came before and the last count to be a combination of the entire complaint.” Id. at

1321-23. Plaintiff’s Complaint falls into this category.

       Second, this action appears duplicative of case number 1:15-cv-20763-Ungaro. The

parties are identical and the claims and facts are largely duplicative. Judge Ungaro entered

judgement against Plaintiff in case no. 15-20763 on August 20, 2015. [ECF No. 55].

Accordingly, this action is dismissed. The Court will reconsider the dismissal if Plaintiff can

correct the deficiencies in the complaint and demonstrate that this is, in fact, a separate action.

                                          CONCLUSION

       Based on the foregoing, it is

       ORDERED AND ADJUDGED that Defendants’ Joint Motion to Dismiss Amended

Complaint [ECF No. 19] is GRANTED. This cause shall be dismissed without prejudice. All

pending motions are denied as moot. This case shall be administratively closed.

       DONE and ORDERED in Miami, Florida, on this 12th day of October, 2018.



                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE




                                                  2
